Determination of respondent Commissioner, dated October 15, 2004, which dismissed petitioner from the Police Department, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Paul G. Feinman, J.], entered April 22, 2005) dismissed, without costs.
There was substantial evidence at the administrative hearing that over a period of 2V2 years, while assigned to various commands, petitioner engaged in acts that included assault, insubordination, being discourteous to superior officers, violating an order of protection, and being asleep on duty. There is no basis for disturbing the credibility findings underlying these conclusions (see Matter of Berenhaus v Ward, 70 NY2d 436 [1987]). Under the circumstances, the penalty of dismissal does not shock the judicial conscience (see Matter of Harp v New York City Police Dept., 96 NY2d 892 [2001]). Concur—Tom, J.E, Friedman, Sullivan, Nardelli and Catterson, JJ.